McCLELLAN, J.
McGinnis presented this bill against Edmondson, Sutley, and Puckett to abate a nuisance created by tbe alleged wrongful elevation of an old mill dam, in consequence of wbicb complainant’s lands were overflowed. From tbe joint and several answers of tbe respondents it appears that one Leyden was a joint owner, with Edmondson, of tbe mill property, including tbe dam. Tbe orders and decree of the court below show that by agreement of tbe parties tbe issues of fact raised by tbe pleadings were submitted to a jury, and that tbe finding of tbe jury, after a full bearing upon testimony introduced by both parties, was that tbe dam’s crest should be lowered 10 inches. Tbe decree granted relief in consonance with tbe finding by tbe jury. Tbe testimony presented to tbe jury does not appear in tbe transcript. Tbe testimony or matter upon which tbe case was submitted for decree embraced, for tbe complainant, tbe original bill and tbe verdict of tbe jury, and, for tbe respondents, tbe answers and tbe “testimony of tbe following Avitnesses before tbe jury,” naming a number of them.
It is perfectly clear that tbe decree appealed from cannot be pronounced erroneous in any respect, independent of the presumption of correctness always indulged to support an adjudication brought up for review by appeal, in tbe absence from tbe record of tbe testimony upon which tbe lower court rested its conclusion and *604decree; and, so far as the insistence that Leyden is an indispensable party is concerned, we will • presume, to sustain the decree, that the testimony presented was conclusive, on the hearing below, that Leyden had no interest of any character in the subject-matter of the litigation. The decree is affirmed.
Affirmed.
Tyson, C. J., and Simpson and Denson, JJ., concur.